DETAILED ACTION
The Examiner acknowledges claims 1-2, 6-12 and 16-20 have been amended.
Response to Arguments
Applicant's arguments or lack thereof with respect to the Claim Objection have been fully considered but they are not persuasive. The Applicant has not acknowledged the Claim Objection.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive. The Applicant argues Liu contradicts the amended claim. However, the Examiner has found the amendment to be both new matter and indefinite [see 112 rejections below].
Claim Objections
Claim 19 is objected to because of the following informalities:  The claim recites “of the second solar module to using a second edge splice”. The Examiner thinks the “to” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner finds “without connecting either of the solar modules to any of the mounting rails” to be new matter. This is a negative limitation [i.e.: without] that was not set forth in the disclosure. MPEP 2173.05(i) recites that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the solar modules can’t be connected to the mounting rails when Figure 4 clearly shows the solar module (106) connected to the mounting rails (401 and 402).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,935,893 to Liu.
Regarding claim 1, as best understood, Liu teaches in Figure 2, a mounting system (10) (Column 3, Lines 47-48) for solar modules (14) (Column 3, Line 55), comprising: a first mounting rail (11 middle) [panel-mount (Column 3, Line 50)] that is affixed to a roof [through base plate (Column 1, Line 35-36)]; a second mounting rail (11 left) that is affixed to the roof, laterally displaced from the first mounting rail (11 middle) by a first distance and parallel to the first mounting rail (11 middle); a third mounting rail (11 right) that is affixed to the roof, laterally displaced from the second mounting rail (11 left) by a second distance and parallel to the second mounting rail (11 left), wherein the second distance may be different from the first distance [as illustrated in the Figure]; and a first edge splice (13) [mid clamp (Column 3, Line 52)] configured to connect a first edge of a first solar module (14 left) to a first edge of a second solar module (14 right), wherein the first edge of the first solar module (14 left) and the first edge of the second solar module (14 right) are both substantially parallel to the first mounting rail (11 middle), wherein the first solar module (14 left) is attached to the first mounting rail (11 middle) and the second mounting rail (11 left), and the second solar module (14 right) is attached to the third mounting rail (11 right).
Regarding claim 3, as best understood, Liu teaches in Figure 2, the first distance is less than the second distance.
Regarding claim 4, as best understood, Liu teaches in Figures 1 and 2, the second distance corresponds to a length of a second edge of the second solar module (14 right), the second edge of the second solar module (14 right) orthogonal to the first edge of the second solar module (14 right).
Regarding claim 5, as best understood, Liu teaches in Figure 1 and 2, the first distance corresponds to a fraction of a length of a second edge of the first solar module (14 left), the second edge of the first solar module (14 left) orthogonal to the first edge of the first solar module (14 left).
Regarding claim 9, as best understood, Liu teaches in Figure 1, a second splice (13) that connects the first edge of the first solar module (14 left) to the first edge of the second solar module (14 right).
Regarding claim 11, as best understood, Liu teaches in Figure 2, a method [a simple process of affixing and attaching different elements of a system] for installing solar modules (14) (Column 3, Line 55) using a mounting system (10) (Column 3, Lines 47-48), the method comprising: affixing a first mounting rail (11 middle) [panel-mount (Column 3, Line 50)] to a roof surface [through base plate (Column 1, Line 35-36)]; affixing a second mounting rail (11 left) to the roof surface, the second mounting rail (11 left) laterally displaced from the first mounting rail (11 middle) by a first distance and parallel to the first mounting rail (11 middle); affixing a third mounting rail (11 right) to the roof surface, the third mounting rail laterally displaced from the second mounting rail (11 left) by a second distance and parallel to the second mounting rail (11 left), wherein the second distance is different from the first distance [as illustrated in the Figure]; attaching a first solar module (14 left) to the first mounting rail (11 middle) and the second mounting rail (11 left); connecting a first edge of the first solar module (14 left) to a first edge of a second solar module (14 right) using a first edge splice (13) [mid clamp (Column 3, Line 52)]; and attaching the second solar module (14 right) to the third mounting rail (11 right).
Regarding claim 13, as best understood, Liu teaches in Figure 2, the first distance is less than the second distance.
Regarding claim 14, as best understood, Liu teaches in Figures 1 and 2, the second distance corresponds to a length of a second edge of the second solar module (14 right), the second edge of the second solar module (14 right) orthogonal to the first edge of the second solar module (14 right).
Regarding claim 15, as best understood, Liu teaches in Figures 1 and 2, the first distance corresponds to a fraction of a length of a second edge of the first solar module (14 left), the second edge of the first solar module (14 left) orthogonal to the first edge of the first solar module (14 left).
Regarding claim 19, as best understood, Liu teaches in Figure 1, connecting the first edge of the first solar module (14 left) to the first edge of the second solar module (14 right) to [/sic] using a second edge splice (13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 10, 12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,935,893 to Liu in view of US Patent # 10,270,383 to Wildes.
Regarding claim 2, Liu teaches a mounting system but does not teach a fourth mounting rail. However, Wildes teaches in Figure 25, a fourth mounting rail (100) [five support surface attachment devices (Column 6, Line 25)] affixed to a roof (98) (Column 7, Line 17), laterally displaced from a third mounting rail (100) by a second distance and parallel to the third mounting rail (100), wherein a first edge of a third solar module (114) [PV modules (Column 6, Lines 19-20)] is connected to a second edge of a second solar modular (114) by a second edge splice (60) [coupling device (Column 6, Line 38)], wherein the third solar module (114) is attached to the fourth mounting rail (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fourth mounting rail, a third solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 6, Liu teaches a mounting system but does not teach a third solar module. However, Wildes teaches in Figure 25, an array of at least three solar modules (114) [PV modules (Column 6, Lines 19-20)] attached to a first mounting rail (100) [surface attachment device (Column 6, Line 25)] and a second mounting rail (100), and a fourth solar module (114) is attached to a third mounting rail (100), the system further comprising: a second splice (60) [coupling device (Column 6, Line 38)] that connects a third edge of the fourth solar module (114) to a third edge of a second solar module (114), the third edge of the second solar module (114) orthogonal to the first edge of the second solar module (114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module, a fourth solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 7, Liu teaches a mounting system but does not teach a third solar module. However, Wildes teaches in Figure 25, an array of at least three solar modules (114) [PV modules (Column 6, Lines 19-20)] attached to a first mounting rail (100) [surface attachment device (Column 6, Line 25)] and a second mounting rail (100), the system further comprising: a second splice (60) [coupling device (Column 6, Line 38)] that connects a first edge of the third solar module (114) to the first edge of a second solar module (114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 8, Liu teaches a mounting system but does not teach a third solar module. However, Wildes teaches in Figure 25, an array of at least three solar modules (114) [PV modules (Column 6, Lines 19-20)] attached to a third mounting rail (100) [surface attachment device (Column 6, Line 25)], the system further comprising: a second splice (60) [coupling device (Column 6, Line 38)] that connects a first edge of the third solar module (114) to a first edge of a first solar module (114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 10, Liu teaches a mounting system but does not teach a second splice that connects the second solar module to the first solar module and a third solar module. However, Wildes teaches in Figure 25, a second splice (60) [coupling device (Column 6, Line 38)] that connects a first edge of a second solar module (114) [PV modules (Column 6, Lines 19-20)] to both a first edge of a first solar module (114) and a first edge of a third solar module (114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second splice and a third solar module in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 12, Liu teaches a method but does not teach a fourth mounting rail. However, Wildes teaches in Figure 25, affixing a fourth mounting rail (100) [five support surface attachment devices (Column 6, Line 25)] affixed to a roof surface (98) (Column 7, Line 17), the fourth mounting rail (100) laterally displaced from a third mounting rail (100) by a second distance and parallel to a third mounting rail (100), connecting a second edge of a second solar module (114) [PV modules (Column 6, Lines 19-20)] to a first edge of a third solar module (114) using a second edge splice (60) [coupling device (Column 6, Line 38)], and attaching the third solar module (114) to the fourth mounting rail (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fourth mounting rail, a third solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 16, Liu teaches a method but does not teach a third solar module. However, Wildes teaches in Figure 25, an array of at least three solar modules (114) [PV modules (Column 6, Lines 19-20)] attached to a first mounting rail (100) [surface attachment device (Column 6, Line 25)] and a second mounting rail (100), connecting a third edge of a fourth solar module (114) to a third edge of a second solar module (114) using a second splice (60) [coupling device (Column 6, Line 38)], a third edge of a second solar module (114) orthogonal to the first edge of the second solar module (114); and attaching the fourth solar module (114) to a third mounting rail (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module, a fourth solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 17, Liu teaches a method but does not teach a third solar module. However, Wildes teaches in Figure 25, an array of at least three solar modules (114) [PV modules (Column 6, Lines 19-20)] attached to a first mounting rail (100) [surface attachment device (Column 6, Line 25)] and a second mounting rail (100), and connecting a first edge of a second solar module (114) to a first edge of the third solar module (114) using a second edge splice (60) [coupling device (Column 6, Line 38)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 18, Liu teaches a method but does not teach a third solar module. However, Wildes teaches in Figure 25, connecting a first edge of a third solar module (114) [PV modules (Column 6, Lines 19-20)] to a first edge of a first solar module (114) using a second edge splice (60) [coupling device (Column 6, Line 38)]; and attaching the third solar module (114) to a first mounting rail (100) and a second mounting rail (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module and a second splice in order to expand the solar array thus being able to harness more solar energy.
Regarding claim 20, as best understood, Liu teaches in Figure 2, a method [a simple process of affixing and attaching different elements of a system] for installing solar modules (14) (Column 3, Line 55) using a mounting system (10) (Column 3, Lines 47-48), the method comprising: affixing a first mounting rail (11 middle) [panel-mount (Column 3, Line 50)] to a roof surface [through base plate (Column 1, Line 35-36)]; affixing a second mounting rail (11 left) to the roof surface, the second mounting rail (11 left) laterally displaced from the first mounting rail (11 middle) by a first distance and parallel to the first mounting rail (11 middle); affixing a third mounting rail (11 right) to the roof surface, the third mounting rail laterally displaced from the second mounting rail (11 left) by a second distance and parallel to the second mounting rail (11 left), wherein the second distance is different from the first distance [as illustrated in the Figure]; attaching a first solar module (14 left) to the first mounting rail (11 middle) and the second mounting rail (11 left); attaching a second solar module (14 right) to the first mounting rail (11 middle) and the second mounting rail (11 right). Liu does not teach connecting a first edge of the first solar module to a third edge of a third solar module using a first edge splice. However, Wildes teaches in Figure 25, an array of at least three solar modules (114) [PV modules (Column 6, Lines 19-20)] wherein a first edge of a first solar module (114) is connected to a third edge of a third solar module using a first edge splice (60) [coupling device (Column 6, Line 38)]; and attaching the third solar module (114) to a third mounting rail (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third solar module and a first edge splice in order to expand the solar array thus being able to harness more solar energy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635